OPINION — AG — QUESTION: "DOES THE 1967 AMENDMENT TO SECTION 464 ALSO MANEDED SECTION 1271 OF TITLE 22? WHAT IS THE MAXIMUM AMOUNT CAN NOT BE AUTHORIZED BY THE COURTS FOR PAYMENT OF APPOINTED COUNSEL FOR PAUPER (INDIGENT) DEFENDANTS IN A CRIMINAL PROSECUTION? IT IS STILL $250.00 AS IT HAS BEEN FOR TWO YEARS OR HAS IT BEEN CUT BACK ONCE AGAIN TO $100.00?" — 1967 AMENDMENT TO SECTION 464 DOES NOT AMEND SECTION 1271 AND THE MAXIMUM AMOUNT NOW AUTHORIZED FOR PAYMENT OT COURT APPOINTED COUNSEL IN A CRIMINAL PROSECUTION IS $350.00 WHICH INCLUDES A MAXIMUM OF $250 FOR THE TRIAL EXCLUDING AN APPEAL IF PERFECTED. CITE: OPINION NO. 65-465, 22 O.S. 1955 Supp., 1271 [22-1271], 22 O.S. 1965 Supp., 1271 [22-1271], 22 O.S. 1961 464 [22-464] (BRIAN UPP) Filename: m0000982 J. RUSSELL SWANSON JUDGE ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 10, 1967 OPINION — AG — QUESTION: "DOES THE 1967 AMENDMENT TO SECTION 464 ALSO MANEDED SECTION 1271 OF TITLE 22? WHAT IS THE MAXIMUM AMOUNT CAN NOT BE AUTHORIZED BY THE COURTS FOR PAYMENT OF APPOINTED COUNSEL FOR PAUPER (INDIGENT) DEFENDANTS IN A CRIMINAL PROSECUTION? IT IS STILL $250.00 AS IT HAS BEEN FOR TWO YEARS OR HAS IT BEEN CUT BACK ONCE AGAIN TO $100.00?" — 1967 AMENDMENT TO SECTION 464 DOES NOT AMEND SECTION 1271 AND THE MAXIMUM AMOUNT NOW AUTHORIZED FOR PAYMENT OT COURT APPOINTED COUNSEL IN A CRIMINAL PROSECUTION IS $350.00 WHICH INCLUDES A MAXIMUM OF $250 FOR THE TRIAL EXCLUDING AN APPEAL IF PERFECTED. CITE: OPINION NO. 65-465, 22 O.S. 1955 Supp., 1271 [22-1271], 22 O.S. 1965 Supp., 1271 [22-1271], 22 O.S. 1961 464 [22-464] (BRIAN UPP)